Exhibit 10.1

 

LOGO [g125318img1.jpg]  

701 N Haven Avenue

Ontario, CA 91764

909.980.4030

www.cbbank.com

 

 

April 26, 2016

E. Allen Nicholson

4116 Chuchill Downs Dr.

Yorba Linda, CA 92886

Dear Allen,

It is my pleasure to confirm the following offer of employment for the position
of Executive Vice President and Chief Financial Officer. This position reports
to Chris Myers, President and Chief Executive Officer.

 

Position:    Chief Financial Officer Salary:    $310,000 per year. You will be
eligible for an annual Performance Review in April of each year, beginning in
2017. Sign On Bonus:    $75,000. In the event that you leave Citizens Business
Bank prior to June 6, 2017 you will be responsible for the reimbursement of the
sign on bonus to the Bank. Car Allowance:    $1,000 per month. Stock Options:   
15,000 stock options upon Board approval (5 year vesting). Restricted Stock:   
15,000 restricted stock grant upon Board approval (3 year vesting).

Performance

Compensation:

   You will participate in the Performance Compensation Plan (PCP) with an
annual bonus potential of up to 75% of base salary prorated for 2016. Bonus
payouts are based upon annual performance measurements and are typically paid in
February/March of the following year. The minimum payout for the 2016 PCP
measured period will be $100,000. Change in Control:    Two year Change in
Control

Deferred

Compensation:

   You will be eligible to participate in the Deferred Compensation Plan.
Details will be provided to you upon hire. Start Date:    On or before June 6,
2016



--------------------------------------------------------------------------------

Nicholson

Page 2 of 3

April 2016

 

Benefits:    As a full-time regular employee you will be eligible to participate
in the Bank’s benefit plans. All benefits are based on your anticipated start
date indicated above. You will be provided detailed information about your
medical benefit options shortly before your waiting period ends.   

•    Vacation

You will be eligible for twelve (12) days of vacation in 2016 and (20) days each
calendar year thereafter.

  

•    Welfare Plan

You will be eligible to participate in the Bank’s Benefits Plan on the first day
of the month following the completion of one calendar month of employment.

  

•    401(k) and Profit Sharing Plan

You will be eligible to participate in the CVB Financial Corporation 401(k)
portion of the plan on July 1, 2016. Profit Sharing information will be provided
to you.

Drug Test:    We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is (909)
483-7126. At Will Statement:    This offer letter is not a contract of
employment and shall not be construed as such. Any employment relationship is
based on the mutual consent of the associate and Citizens Business Bank.
Accordingly, at any time, either the associate or the Bank can terminate the
employment relationship at will, with or without cause or advance notice.
Company Required Agreements:    Prior to the commencement of your employment,
you will be required to execute several documents, including an agreement that
your employment is “at will” as noted above, an agreement to abide by the
Company’s policies and procedures (including those enumerated in the Associate
Handbook), and an agreement to arbitrate specified claims or disputes.

Proprietary or

Confidential

Information:

   We would also like to confirm that we are not hiring you to acquire any
proprietary or confidential information of your prior employers and ask that you
neither bring any such information with you nor disclose any such information
during your employment with us. We also want to ensure that your employment with
the Company does not violate any noncompetition, non-solicitation,
nondisclosure, or proprietary information or other similar agreements to which
you may be bound. If you are bound by such an agreement with a prior employer or
anyone else, please give us a copy of that agreement so that we can ensure that
your employment with CBB will not violate that agreement. By not providing us
with such an agreement, you are representing that no such agreement exists and
that you will not be prevented from performing any of your duties for CBB as a
result of any agreement with or other contractual or statutory obligation to
(including, without limitation, any noncompetition, proprietary information



--------------------------------------------------------------------------------

Nicholson

Page 3 of 3

April 2016

 

   or nondisclosure agreement) any prior employer or other person or entity.

Please feel free to call me if you should have any questions or require
additional information. This offer will expire at 12pm (PST) on April 30, 2016.
Should you accept, I ask that you sign and return one copy of this letter. In
the meantime, I would be glad to discuss any aspect of this offer with you.

We are excited to have you as an important part of the Citizens Business Bank
team.

Sincerely,

 

LOGO [g125318g21v03.jpg]

 

Christopher D. Myers

President and Chief Executive Officer

I have read and understand that any offer of employment will be contingent upon
the completion of a satisfactory background check which will consist of
verifying employment, education, references, social security, Department of
Motor Vehicle, criminal, compliance, credit and acceptance by the bonding
company.

I have read this offer and accept the terms of the position described herein.

 

Signature  

LOGO [g125318g28q39.jpg]

    Date  

April 30, 2016